Mr. President, Majesties,
Ladies and Gentlemen Heads of State and Government,
Ladies and Gentlemen Heads of Delegation, Mr. Secretary-General, Ladies and Gentlemen,
Mr. President,
Allow me at the outset of my remarks to extend my warm congratulations to you on your brilliant election as President of this 75th Session of the United Nations General Assembly.
I see it as powerful testimony to the influence of your country’s diplomacy and the high esteem in which it is held by the international community.
I can assure you of Gabon’s full support throughout your mandate.
I would like to commend the work accomplished by your predecessor, Professor Tijjani Muhammad Bande, who, amid a particularly difficult global health context, was able to mobilize our countries’ efforts in carrying out our agenda.
I also express my appreciation to the Secretary-General, Mr. Antonio Guterres, for the work carried out in strengthening the effectiveness of our Organization and his commitment to implementing the structural reforms underway at the UN.
Mr. President,
The world today is at a turning point in its history. We are indeed in the middle of an unprecedented health crisis, which is destroying our societies and taking its toll on every nation.
In fact, the COVID-19 pandemic has contributed to exacerbating the political, security and socioeconomic challenges regularly faced by States.
So we must learn the lessons from this multifaceted crisis.
One of the key observations apparent to us from the very beginning is our interdependence in the face of any threat to the chain of humanity in which we are all interlinked.
It reminds us that the only way to salvation is multilateralism and greater international solidarity.
In the light of this reality, the Founding Fathers of our Organization built the conceptual bedrock of collective security that is at the heart of the United Nations Charter.
One aspect emerging from the current crisis is the insufficiency of a normative framework in confronting the global challenges facing our world.
So, we should reinvent ourselves and act more effectively so as to contain transnational and cross-border threats such as the current pandemic.
As our family of Nations celebrates the 75-year existence of the UN, our shared home, we must live up to the values and ideals that guided its creation.
This is the perfect setting to welcome the important Declaration adopted on the occasion of the commemoration of the 75th anniversary of the UN.
This reflects the scale of the task before us and the scope of the commitments to be undertaken to ensure no one is left behind.
Mr. President,
The theme of our work is particularly relevant and timely. “The future we want, the United Nations we need: reaffirming our commitment to multilateralism” are indeed powerful words that call on our respective consciences.
Indeed, Nations operating individually cannot protect themselves from climate change, tensions associated with trade competition, growing inequalities and the increase in terrorist attacks and acts of transnational crime.
“The world in which we live” therefore requires a multilateral system that promotes cooperation for the benefit of all and a pooling of our efforts.
In this regard, the reform of the UN Security Council, including equitable representation within it and an improvement in its working methods, has emerged as a necessity and even a critical imperative.
Gabon, through me, remains fundamentally committed to the African common position, as expressed by the Ezulwini Consensus and the Sirte Declaration.
Along with greater international solidarity and the reform of the UN Security Council, the revitalization of the work of the General Assembly as well as the reform of the UN Economic and Social Council (ECOSOC) must also be carried out in order to stimulate a new dynamic in our Organization.
Mr. President,
“The United Nations we need” is also dependent on a redefinition of the missions assigned to the Bretton Woods Institutions, in order to make them real engines of development and global growth.
These reforms are essential for the emergence of a fairer international order promoting all of our best interests, as they impact our ability to achieve the Sustainable Development Goals by 2030, including by responding to the legitimate aspirations of the African peoples as contained in Agenda 2063.
Mr. President,
“The United Nations has a natural vocation” to be a response of the Peoples of the world in the face of threats to their aspirations for dignity, peace and prosperity.
The United Nations must therefore be humanity’s response against fatality and injustice.
The need for action to ensure a more just and equitable multilateral system bears the upshot of stabilizing the prices of raw materials, which are subject to excessive speculation.
This is a source of instability that is difficult to reconcile with the predictability of mobilizable resources, which our countries desperately need to be able to achieve their development objectives.
In the same vein, more equitable justice would undoubtedly consist in paying countries that possess raw materials a price that is fair for their natural resources.
“The future we want” also requires honouring commitments made.
Here I should like to reiterate the urgency that we solidify the commitments made in favour of developing countries.
Whether it be in terms of transferring clean technologies or improving people’s access to renewable energy.
For us, this involves transitioning from a traditional polluting industry to a low-carbon, environmentally friendly industry.
For Gabon, this is based on a foundation made up of three pillars: improved living conditions, the implementation of projects to adapt to climate change and the preservation of biodiversity.
Mr. President,
Development cannot be sustainable without peace, security and stability. Unfortunately, these fundamentals continue to be challenged in many parts of the world.
Recurrent terrorist attacks have shown that no nation is immune to this scourge, which is why our response must be based on frank cooperation at the local, national, regional and global levels.
Through my voice and in solidarity with the international community, Gabon clearly condemns terrorism in all its forms and manifestations and supports the countries and peoples who fall victim to it.
Mr. President,
The price of instability, combined with the effects of terrorism, hotbeds of tension and multifaceted destabilization, is particularly heavy for many African countries.
Indeed, they are forced to devote significant resources to tackling these phenomena, which are fuelled, inter alia, by the illicit trade in small arms and light weapons and the trafficking of species of wild fauna and flora.
It is clear to me that in the fight against these sources of instability and fragility in several regions across our Continent, a global and united approach is essential since “any threat to a Nation naturally constitutes a threat to all”.
In this regard, we remain resolutely committed alongside the United Nations, the African Union, as well as within the Economic Community of Central African States (ECCAS), to working to promote stability and peace in our States.
Mr. President,
At the regional level, I received a mandate from my peers to lead the Institutional Reform of ECCAS, to make our Community more efficient so as to tackle the challenges it was created to deal with, in particular those relating to Regional Integration and Development.
On 28 July 2020, the Conference of Heads of State and Government of ECCAS adopted a new nomenclature to reflect the major challenges of the time, notably peace, security and development.
To this end, ECCAS’ revised Treaty entered into force on 28 August 2020, and the ECCAS Commission, the new Executive Body of our Community Organization, was established on 31 August 2020, with all of its members having taken an oath.
During its 17th Ordinary Summit, ECCAS adopted a community action Plan for the implementation of United Nations Resolution 1325, including the community’s strategy in response to COVID-19.
It also harmonized a set of rules relating to telecommunications, information and communication technologies, cybersecurity and cross-border interconnection.
Mr. President,
At the national level, Gabon, like many countries, has suffered the impact of the drastic fall in commodity prices, exacerbated by the effects of the COVID-19 pandemic — a situation that has led to the slowdown of its economic activity.
In this context, my country has pursued reforms in order to offset the imbalances through economic stimulus measures earmarked for fiscal adjustment, infrastructure development and supporting the private sector as levers for diversifying and transforming our country’s economy.
Today, we welcome the promising signs that are emerging following the implementation of our Economic Recovery Plan.
Indeed, thanks to the return to economic growth driven by these reforms, Gabon is gradually regaining room for manoeuvre.
These are necessary so as to finance the most urgent areas of investment, particularly in health care, education, training, employment and infrastructure.
Mr. President,
Inclusion is a major concern in my country’s political direction.
This is the aim of the political programme for “equal opportunities” that I am promoting in favour of more just and equitable development, enhancing the value of women, young people and the most vulnerable so that no one be left on the margins of my country’s development.
In this spirit, I recently appointed a woman to the post of Prime Minister, Head of Government.
As a result, three ladies of utmost value, among many good women, now hold very high responsibilities at the highest level of the State.
This is the case notably at the Constitutional Court, the Senate and the Office of the Prime Minister. They make an invaluable contribution to consolidating our democratic gains and our march towards progress.
Mr. President,
“The future we want and the UN we need” will remain mere unfulfilled wishes while so many people and human beings continue to be burdened with unfair and often unjust sanctions.
In this regard, I would like to reiterate the solemn call for the complete lifting of the embargo that has been affecting Cuba for several decades, in order to enable this country to achieve the Sustainable Development Goals.
I cannot conclude my remarks without reaffirming Gabon’s commitment to multilateralism, which is the only way forward in our legitimate quest for a secure future, and in our common ambition to build an Organization capable of meeting the complex challenges of sustainable development.
Ultimately, an Organization that finds appropriate and lasting solutions to the challenges and threats facing humanity.
Thank you.